                                          Case 3:19-cv-08243-JCS Document 85 Filed 12/31/20 Page 1 of 2




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6
                                         CHRISTOPHER BAYRE CHAMBERLIN,
                                   7                                                        Case No. 19-cv-08243-JCS
                                                        Plaintiff,
                                   8                                                        ORDER GRANTING IN PART
                                                 v.                                         MOTION TO COMPEL
                                   9
                                         HARTOG, BAER & HAND, APC, et al.,                  Re: Dkt. No. 84
                                  10
                                                        Defendants.
                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14          Plaintiff Christopher Chamberlin and non-party Michael J. Levin submitted a joint letter in

                                  15   which Mr. Chamberlin seeks to compel Mr. Levin to appear for deposition and produce

                                  16   documents pursuant to a subpoena. The Court sustains in part and overrules in part Mr. Levin’s

                                  17   objections. The Court notes that most of Mr. Levin’s objections relate to the merits of Plaintiff’s

                                  18   claims against the defendant asserted in this case or in the underlying probate proceeding. The

                                  19   Court will not decide those merits issues in connection with a discovery matter, but, rather, will

                                  20   allow discovery into the claims asserted. The scope of production of documents detailed below is

                                  21   relevant to the houseboat that was the principle asset of the estate in the probate matter. On the

                                  22   other hand, not every communication relating to the estate is relevant to this case. Moreover,

                                  23   although Mr. Levin asserts that the production “may” include privilege matters, he provides no

                                  24   evidence or argument on this point. Accordingly, his privilege objection is overruled. GOOD

                                  25   CAUSE APPEARING it is ORDERED that Mr. Levin shall sit for his deposition at a time to be

                                  26   agreed upon by the parties and by Mr. Levin, and shall produce the following documents:
                                              Documents (including, but not limited to, correspondence, communications,
                                  27          computer files, photographs, notes, memoranda, and journal entries) which relate
                                  28          to, describe, summarize, or memorialize any communication concerning 4
                                          Case 3:19-cv-08243-JCS Document 85 Filed 12/31/20 Page 2 of 2




                                             Commodore Marina, 240 Redwood Highway, Mill Valley, California, (“4
                                   1         Commodore”). (Previously produced documents are excluded from this request.)
                                   2         IT IS SO ORDERED.
                                   3

                                   4   Dated: December 31, 2020
                                   5                                              ______________________________________
                                   6                                              JOSEPH C. SPERO
                                                                                  Chief Magistrate Judge
                                   7

                                   8
                                   9

                                  10

                                  11

                                  12
Northern District of California
 United States District Court




                                  13

                                  14

                                  15

                                  16

                                  17

                                  18

                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                   2
